176 P.3d 346 (2007)
2007 OK 87
In the Matter of the REINSTATEMENT OF Todd Randall WYNNE to Membership in the Oklahoma Bar Association and to the Roll of Attorneys.
SCUD No. 5321.
Supreme Court of Oklahoma.
November 6, 2007.

ORDER
The petitioner, Todd Randall Wynne was stricken from the Roll of Attorneys for nonpayment of dues on July 8, 1996. On July 27, 2007, Wynne petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On August 29, 2007, a hearing was held before the Trial Panel of the Professional Responsibility Tribunal and the tribunal recommended that the attorney be reinstated. Upon consideration of the matter, we find:
1) The petitioner has met all the procedural requirements necessary for reinstatement in the Oklahoma Bar Association as set out in Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.2001, ch.1, app. 1-A.
2) The petitioner has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The petitioner has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association.
4) The petitioner has established by clear and convincing evidence that he possesses the good moral character which would entitle him to be reinstated to the Oklahoma Bar Association.
IT IS THEREFORE ORDERED that the petition of Todd Randall Wynne for reinstatement be granted.
/s/ James R. Winchester
CHIEF JUSTICE
WINCHESTER, C.J., EDMONDSON, V.C.J., HARGRAVE, OPAL A, KAUGER, WATT, TAYLOR, COLBERT, JJ. concur.